Wilson, Judge:
These appeals for reappraisement have been submitted for decision upon the following stipulation of counsel for the respective parties:
IT IS HEREBY STIPULATED by the undersigned, subject to the approval of the Court, that this stipulation is limited to the items of merchandise identified below and consisting of wool articles.
That said merchandise is dutiable under section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956.
That wherever the following items appear in any of the above mentioned reappraisements the value is as follows in English currency:
Item No. Value
2273_ 200 Shillings
2172_ 173
2271_ 189
That the cases involved herein may be deemed submitted upon this stipulation.
On the agreed facts, I find.and hold that export value, as that value is defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, T.D. 54165, is the proper basis for the determination of the value of the merchandise here involved, and that such values for the items of merchandise covered by the said appeals are as follows:
Item No. Value
2273_ 200 shillings
2172_ 173 shillings
2271_ 189 shillings
All of the above values in English currency.
Judgment will issue accordingly.